Citation Nr: 1814590	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 13, 2013, and to a rating in excess of 70 percent from May 13, 2013.

2.  Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968 and from June 1970 to March 1972.  The Veteran also served from March 1972 to November 1973, but his discharge was under other than honorable conditions.  See October 2011 Administrative Decision (finding the discharge from the period of service from March 1972 to November 1973 a bar to VA benefits).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from August 2012 and May 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

On his substantive appeal, the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on May 4, 2017, but did not appear at his hearing or request to reschedule the hearing.  Accordingly, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (e) (2017).


FINDINGS OF FACT

1.  Prior to May 13, 2013, the Veteran's PTSD is most appropriately characterized by occupational and social impairment with occasional decrease in work efficiency, but not occupational and social impairment, with reduced reliability and productivity.

2.  From May 13, 2013, the Veteran's PTSD was manifested by total occupational and social impairment.

3.  Sleep apnea is attributable to a service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to May 13, 2013, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  From May 13, 2013, the criteria for a 100 percent schedular disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for secondary service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The regulations for rating mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders. 

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).  (Parenthetically, the Board notes that the revised DSM-V, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014)).

Entitlement to a rating in excess of 30 percent for PTSD prior to May 13, 2013

In September 2010, the Veteran went to a VA behavioral health appointment.  He arrived early, appeared calm and responsive, but seemed guarded and suspicious.  He spoke in a low voice with a calculated manner of speaking.  He reported being anxious and depressed regarding war experiences.  He wanted to know what treatment options were available.  The VA assessor identified numerous PTSD symptoms, such as closed body language, suspiciousness of authority figures, interpersonal difficulties, and tearfulness when relaying information regarding war experiences.  

An October 2010 VA treatment note revealed that the Veteran was neatly groomed, punctual, and had a bright affect.  He brought his wife and son with him to the appointment.  He reported that he slept well and that he kept his diet.  He reported being hyper alert and that he did not like to be touched or startled.  He stated that he wanted to file for disability benefits.  

A December 2010 VA treatment note for behavioral health revealed that the Veteran was well-groomed, presented with a bright affect, and stated that he was really good.  The Veteran stated that he went on a trip over Thanksgiving to visit his daughter and that went very well and that the drive with his wife was very relaxing.  He planned on visiting his mother and brother in the near future.  He stated that being retired was good for him and that he occupied his days with reading, watching television, and visiting with other retired friends.  He liked that he was able to sleep in if he wanted to.  He stated that he talked to his wife about disturbing war-related dreams he had.  He stated that talking to his wife was helpful in releasing some traumatic thoughts and feelings.  He did not want to attend group therapy, but planned on using a private psychiatrist in the near future.  

In March 2011, the Veteran attended a private behavior therapy session.  He reported that his mother died two weeks earlier and that he had been depressed.  

On VA examination in May 2012, the examiner found that the Veteran met the criteria for a diagnosis of PTSD and assigned a GAF score of 65.  He concluded upon examination of the Veteran that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.

The Board finds that prior to May 13, 2013, the Veteran's service-connected PTSD did not warrant a higher 50 percent evaluation.  In other words, the symptoms prior to May 13, 2013, as described in the factual background above, do not manifest in the frequency, severity, or duration consistent with the symptoms identified in the next higher evaluation, which requires reduced reliability and productivity.  

The evidence reflects that prior to May 13, 2013, the Veteran's symptoms due to his service-connected PTSD included suspiciousness of authority figures, chronic sleep impairment, tearfulness when relaying information regarding war experiences, and a heightened startle response.  He has maintained a successful long-term relationship with his wife, and even brought his wife and one of his sons to his December 2010 VA appointment.  He visited his daughter for Thanksgiving 2010 with his wife and stated that it went very well.  Also, he has maintained friendships with other retirees.  On VA examination in 2012, he described his current marriage as "a mature marriage and things are basically going well"; and his relationship with her children as "good."  Also, in 2012, the Veteran reported that he had retired from his most recent work as a security specialist in July 2009 and that he had always gotten along well with his employers and co-workers. As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran was consistently described as well dressed, neatly groomed, and cooperative.  The Veteran's mood and affect was generally "really good." His thoughts were linear and congruent.  

The Board recognizes that the Veteran had significant mental health symptoms for which he has received regular psychiatric treatment.  Nevertheless, those symptoms were mostly related to his sleep problems, which had become reportedly manageable, and the recent death of his mother.  The complete overview shows a consistent trend in functioning with the criteria set forth for a 30 percent rating demonstrated.  In addition, it is significant to note that during a December 2010 VA treatment note, the Veteran reported being really good and stated that he enjoyed his many hobbies, such as: reading, watching television, visiting with other retired friends, and visiting family members.  So, while the Veteran clearly has a diminished level of functioning, the overall objective findings do not support a higher than 30 percent evaluation prior to May 13, 2013.  As a result, a higher 50 percent evaluation is not warranted prior to May 13, 2013.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan, 16 Vet. App. at 436 (2002).  In this case, based on the above, the Board has afforded all reasonable doubt in finding that the Veteran did not exhibit symptoms more nearly indicative of higher levels, in excess of 30 percent prior to May 13, 2013.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 30 percent rating prior to May 13, 2013.


Entitlement to a rating in excess of 70 percent for PTSD from May 13, 2013

On May 13, 2013, the Veteran had a private evaluation by a clinical psychologist that diagnosed him with chronic PTSD under the DSM V criteria.  His symptoms included hyperarousal, flashbacks of traumatic events, excessive anger, interpersonal problems, and problems with attention and concentration.  The physician found that the Veteran had a total occupation and social impairment due to gross impairment in thought process, persistent delusions of being re-involved in a drowning incident, a tremendous amount of suicidal thoughts, which presented a persistent danger of harm to himself or others, actual acts of violence towards his wife in the past, and intermittent inability to perform activities of daily living, including personal hygiene.  He appeared to be disoriented to time and place, and complained of memory loss.  

During an October 2013 private PTSD evaluation, the Veteran was diagnosed with PTSD.  He avoided eye contact, but was able to discuss symptoms that had been affecting him since his time in the military.  He reported feelings of hopelessness and horror.  The Veteran had nightmares almost nightly.  He stopped associating with Veterans to avoid bad memories.  He reported feeling secluded and lonely.  He denied having a relationship with anyone outside of his family and became withdrawn from interactions with his wife.  He had outbursts of anger associated with waking from intrusive dreams about his military service.  He reported strained relationships with his wife and family.  The physician opined that the Veteran met the DSM-V criteria for PTSD and that his relationships were worsening.  

In August 2014, the Veteran had a private PTSD examination.  The physician reviewed the Veteran service records, medical records, and VA rating decisions.  On examination, the Veteran reported recurrent, involuntary, and intrusive memories.  Nightmares occurred 3-5 times a week and flashbacks occurred 3-4 times a week, but he did not remember his flashbacks.  Concentration was difficult.  He reported avoiding anything that reminded him of his time in the military.  The Veteran stated that he did not have friends and that he avoided family gatherings because of his inappropriate behavior.  He thought about suicide and the ways to accomplish it.  He reported a struggling relationship with his children because they did not know what he was going through.  He appeared disheveled and has issues with hygiene.  He constantly scanned his surroundings.  He forgot immediate family member's names and had gotten so disoriented that he had to ask where he was.  The Veteran stated that his inappropriate behavior began after his retirement in 2009.  His grossly impaired communication and judgment resulted in his termination in 2010.  The physician opined that the Veteran met the DSM-IV and DSM-V criteria for PTSD and that his PTSD was service-related.  The Veteran had a GAF score of 35.  He was found to be unable to maintain substantial gainful employment because of his isolation, inappropriate behavior, and extreme anger.  

In May 2015, the Veteran underwent a DBQ for PTSD.  His claims file was reviewed.  He reported fewer conflicts with his spouse since his May 2014 VA examination, yet the conflicts were more intense.  The Veteran reported that he was less able to control his emotions and verbal behavior.  Further, he reported that his relationships with his two sons and two stepsons had deteriorated over the past year.  He did not have friends and only associated with family.  He reported being more socially withdrawn and isolated the past year.  He enjoyed reading and watching television.  The Veteran saw private physicians and was prescribed medication to suppress nightmares, but he stopped taking the medication as it made him even more depressed.  He got between six and eight hours of sleep a night, but was often awakened by nightmares or having to go to the bathroom.  The Veteran appeared for the evaluation casually dressed in disheveled attire that was otherwise appropriate.  His grooming and hygiene were adequate, and his posture and motor activity were unremarkable.  Attention and concentration were grossly intact.  He was oriented in person, place, time, and situation.  He appeared to be of average intelligence.  There were no obvious deficits in his language skills.  He was cooperative.  Eye contact was normal.  His mood was dysphoric and consistent with his affect and facial expression.  He denied suicidal ideation, but sometimes wished he would die.  He denied hallucinations, delusions, or other symptoms suggestive of a thought disorder.  His symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impairment of short-term and long-term memory, flattened effect, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, difficulty in understanding complex commands, disturbance of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and neglect of personal appearance or hygiene.  The Veteran was found to be capable of managing his financial affairs.  The Veteran was diagnosed with severe symptoms of PTSD and secondary symptoms of depression.  The VA examiner opined that the Veteran had a total occupational and social impairment.  

A May 2015 VA treatment note indicated that the Veteran was not happy with medication provided by a private physician and that he stopped taking it.  He was alert and oriented.  He had passive suicidal ideation, but not plan or intent.  His thoughts were logical and linear.  The Veteran reported being sober since 2004.  The VA physician noted that the Veteran was making excellent progress.

Based on a careful review of the subjective and clinical evidence, the Board finds that a 100 percent rating is warranted for PTSD from May 13, 2013, as the Veteran's PTSD symptoms resulted in the type of occupational and social impairment associated with a 100 percent disability rating.  The evidence reflects that the Veteran had passive suicidal ideation, demonstrated gross impairment in thought process, had persistent delusions of being re-involved in a drowning incident, and showed an intermittent inability to perform activities of daily living (including minimal personal hygiene).  Additionally, the May 2013 physician and May 2015 VA examiner opined that the Veteran had a total occupational and social impairment.  Given the symptoms and the impairment of the Veteran's occupational and social functioning, the Board finds that the Veteran's PTSD more nearly approximated total occupational and social impairment from May 13, 2013.  Accordingly, entitlement to a 100 percent rating for PTSD is warranted from May 13, 2013.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306. 

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154 (a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

With regard to the medical evidence, the Veteran was afforded a VA examination in August 2012.  His claims file was reviewed.  The Veteran was diagnosed with sleep apnea in May as a sleep study revealed choking, loud snoring, gasping, and apneas.  The Veteran required the use of a continuous positive airway pressure (CPAP) machine.  The Veteran reported persistent daytime hypersomnolence, impaired concentration, aggravated weight gain, and an impaired ability to work.  The VA examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition as the Veteran contended that his sleep apnea was caused by weight gain from medications used to treat diabetes mellitus, type 2.  The examiner stated that it was not clear from the record when the Veteran began taking medications for diabetes.   Also, the Veteran only had a 4 percent body weight increase from being diagnosed with diabetes and the time the sleep study revealed sleep apnea.  Further, no medication was listed for his service-connected diabetes mellitus.  

In an April 2011 letter, a private physician who had been treating the Veteran since March 2003 opined that the Veteran's diabetes, obesity, and sleep apnea were all directly and indirectly linked, and that it was medically likely that the Veteran's diabetes caused or substantially contributed to the development and perpetuation of the Veteran's obstructive sleep apnea.  In an October 2013 private sleep apnea evaluation, the Veteran was diagnosed with sleep apnea.  The Veteran reported being diagnosed with diabetes mellitus, type 2 in 1999.  He subsequently reported developing sleeping problems, which was diagnosed as sleep apnea in 2003.  The physician opined that Veteran's service-connected diabetes more likely than not caused his development of sleep apnea based on medical literature.  

During an August 2014 private sleep apnea examination, the Veteran reported using a variable positive airway pressure (VPAP) machine nightly.  The physician opined that the Veteran's sleep apnea is more likely than not is secondary to the Veteran's service-connected PTSD.  She based her opinion on an examination of the Veteran, her training and experience, four medical journal reports, and a review of the Veteran's records.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this case, August 2012 VA opinion and the April 2011 and October 2013 private opinions are all based on an awareness of the Veteran's medical history, provided articulated opinions, and also furnished reasoned analyses, albeit reaching different conclusions.  The Board therefore attaches equal probative value to the opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Parenthetically, the Board also notes that the August 2014 private opinion seeking to establish a nexus between the Veteran's service-connected PTSD and sleep apnea is also based on an examination of the Veteran, her training and experience, four medical journal reports, and a review of the Veteran's records.  However, in view of the equipoise of the evidence on the question of a nexus between the Veteran's diabetes and sleep apnea, the Board will resolve all reasonable doubt in the Veteran's favor and find that the criteria for a grant of secondary service connection have been met.  Therefore, the probative evidence establishes that service connection is warranted for sleep apnea.


ORDER

Prior to May 13, 2013, entitlement to an evaluation in excess of 30 percent for PTSD is denied.

A 100 percent schedular disability rating is granted for PTSD from May 13, 2013, subject to regulations governing the payment of monetary benefits.

Service connection for sleep apnea is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


